
	
		III
		110th CONGRESS
		1st Session
		S. RES. 88
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2007
			Mr. Kerry (for himself
			 and Mr. Kennedy) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Honoring the extraordinary achievements of
		  Massachusetts Governor Deval Patrick.
	
	
		Whereas February is widely recognized as Black History
			 Month;
		Whereas Deval Patrick was born in Chicago, Illinois but,
			 after receiving what he has described as a life-changing education at Milton
			 Academy, has made Milton, Massachusetts his home;
		Whereas Deval Patrick is the second African American
			 elected Governor in the history of the United States;
		Whereas Deval Patrick has been a pioneer his entire life
			 and was the first member of his family to attend college;
		Whereas Deval Patrick graduated with honors from Harvard
			 College in 1978;
		Whereas Deval Patrick was elected president of the Legal
			 Aid Bureau while attending Harvard Law School and worked to defend poor
			 families in Middlesex County, Massachusetts during law school;
		Whereas Deval Patrick spent many successful years at the
			 National Association for the Advancement of Colored People Legal Defense Fund,
			 devoting his efforts to antidiscrimination and voting rights cases;
		Whereas Deval Patrick served as a partner at the Boston
			 law firm of Hill and Barlow and took on many pro bono cases, including a
			 landmark lending scam case filed on behalf of the Commonwealth of
			 Massachusetts;
		Whereas Deval Patrick was appointed Assistant Attorney
			 General for Civil Rights, the Nation's top civil rights enforcement post, by
			 President Bill Clinton;
		Whereas Deval Patrick served with distinction as Assistant
			 Attorney General for Civil Rights, investigating church burnings, prosecuting
			 hate crimes and abortion clinic violence, holding public employers accountable
			 for job discrimination, ensuring access to housing free of discrimination,
			 protecting the right to vote, and enforcing the Americans with Disabilities Act
			 (42 U.S.C. 12101 et seq.) and other important civil rights laws;
		Whereas Deval Patrick returned to private practice with
			 the Boston law firm Day, Berry, and Howard in 1997;
		Whereas Deval Patrick was appointed by a Federal district
			 court in 1997 to serve as the first chairperson of Texaco's Equality and
			 Fairness Task Force, and was charged with rebuilding the company’s system of
			 employment practices following the settlement of a significant race
			 discrimination case against the company;
		Whereas, beginning in 1999, Deval Patrick served as
			 president and general counsel of Texaco and subsequently executive vice
			 president and general counsel of Coca-Cola before returning to Massachusetts to
			 run for Governor;
		Whereas Deval Patrick shows great promise as the
			 Commonwealth’s new Governor; and
		Whereas Deval Patrick is aided in his service to
			 Massachusetts by his loving wife Diane and his daughters Sarah and Katherine:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)honors the
			 extraordinary achievements of Massachusetts Governor Deval Patrick;
			(2)offers its
			 appreciation for Deval Patrick’s continuing devotion to the people of
			 Massachusetts; and
			(3)congratulates
			 Deval Patrick on his historic election as Governor of Massachusetts and
			 becoming the second African-American Governor in the history of the United
			 States.
			
